DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Jakubowski on May 07, 2021.
The application has been amended as follows: 
In claim 10, lines 4-5, delete “lithium oxide manganese spinel, lithium nickel manganese spinel” and insert - - lithium manganese oxide spinel, lithium nickel manganese oxide spinel - - in its place.

The following is an examiner’s statement of reasons for allowance: 
The objection to the disclosure is withdrawn following the applicant’s amendments to par.0009 and par.0035.
The objections to 2, 3, 5-17, 19, and 20 is withdrawn following the amendments to claims 2, 3, 5, 6, 10, 12, and 16.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 10.
Garst et al. (US Patent 3,554,986) teach polysulfites of formula:

    PNG
    media_image1.png
    115
    467
    media_image1.png
    Greyscale
 , wherein R1-R4 are same of different alkyl groups, Y and Y” are selected from alkoxy, aryloxy, hydroxyl, halo, halosulfinyl, lower alkylsulfinyl or arylsulfinyl, and n=1-200 or higher (column 1, lines 25-30).
Myles et al. (US Patent 2,497,135) teach polymeric organic sulfurous acid esters of relatively high molecular weight of formula:

    PNG
    media_image2.png
    51
    266
    media_image2.png
    Greyscale
, wherein R is a chain containing at least 4 carbon atoms, and n=1-15 or more (column 2, lines 40-47).
However, Garst et al. and Myles et al. fail to teach the polymers in claims 1 and 21.
There are no prior art teachings that would motivate one of ordinary skill to modify Garst et al. or Myles et al. and obtain the polymers in claims 1 and 21 of the instant application.
Therefore, claims 1-17 and 19-21 are allowed.
Claim 18 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.